Case 1:16-cv-00153-RGA Document 469 Filed 11/27/19 Page 1 of 3 PageID #: 17563



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

TC TECHNOLOGY LLC,                                  )
                                                    )
                                 Plaintiff,         )
                                                    ) C.A. No. 16-153-RGA
         v.                                         )
                                                    ) JURY TRIAL DEMANDED
SPRINT CORPORATION AND SPRINT                       )
SPECTRUM, L.P.,                                     )
                                                    )
                                 Defendants.        )

                        DEFENDANTS’ MOTION TO CONTINUE TRIAL

         Defendants Sprint Corporation and Sprint Spectrum, L.P. (together, “Sprint”) respectfully

move the Court to continue the trial presently scheduled to begin December 3, 2019. In support

of this motion, Sprint states the following:

              1.   This case is scheduled for a five-day trial beginning Tuesday, December 3, 2019.

              2.   During a pre-trial status call on November 21, 2019, TC Tech counsel raised the

    issue that there was a 10-day criminal trial also scheduled to begin December 3, 2019, and

    requested guidance on whether the trial date in our matter was in jeopardy, as attorneys and

    witnesses would be otherwise be traveling over the holidays to prepare for trial.

              3.   On November 22, both parties had counsel attend the criminal case’s pretrial

    conference, hoping to gain some insight as to whether the trial would actually go forward.

    Counsel’s impression was that the criminal trial was highly likely to go forward. This

    impression is only reinforced by public filings and reporting on that criminal case.

              4.   The granting of a continuance of a trial is within the Court's discretion. Fontana

    v. United Bonding Ins. Co., 468 F.2d 168, 169 (3d Cir. 1972). Some factors considered when

    determining whether to grant a continuance are: prejudice to the requesting party, prior



71455750.1
Case 1:16-cv-00153-RGA Document 469 Filed 11/27/19 Page 2 of 3 PageID #: 17564



   delays, time constraints on the court and opposing counsel, good faith of the requesting party,

   the timing of the request, and the ability to obtain evidence. 9 Wright & Miller, Federal

   Practice & Procedure § 2352, pp. 234-43 (2d ed. 1971).

          5.   Under the circumstances here, the December 3 trial date should be continued. As

   of today, November 27, 2019, the criminal trial shows every indication that it will go forward

   on December 3, 2019, and Sprint counsel is aware of no reason why it would not do so.

          6.   TC Tech will not be prejudiced by moving trial. The sole patent at issue in this

   case expired in 2015, and TC Tech did not file suit in this case until 2016. This case

   therefore has no bearing on any ongoing rights or pressing business interest of TC Tech or its

   owner. This trial has already been continued once this year, from a date in May 2019. See

   D.I. 373.

          7.   On the other hand, Sprint and its attorneys, staff, witnesses, and vendors will be

   prejudiced if trial is not continued. Sprint has over a dozen attorneys, staff members,

   witnesses, and vendors who are currently planning to fly to Delaware on or after Thursday,

   November 28, if this trial is not continued before that date. Many of these individuals are

   traveling out of town to be with their family on the Thanksgiving holiday, and will have to

   cut those visits short to fly to Delaware if this trial is not continued.

          8.   Sprint counsel raises these concerns in good faith, and for the same reasons raised

   by TC Tech counsel at last week’s teleconference. TC Tech has stated that it opposes this

   motion.

       WHEREFORE, Sprint requests that this Court issue an order continuing the December

3, 2019 trial date. Additionally, Sprint requests that the Court schedule a teleconference to set a

new trial date at the Court’s convenience.



                                                   2
Case 1:16-cv-00153-RGA Document 469 Filed 11/27/19 Page 3 of 3 PageID #: 17565



                                          Respectfully submitted,
Of Counsel:
                                          /s/ Christina B. Vavala
B. Trent Webb                             R. Montgomery Donaldson (#4367)
Christine Guastello                       Christina B. Vavala (#6135)
Jordan T. Bergsten                        POLSINELLI PC
Colman D. McCarthy                        222 Delaware Avenue, Suite 1101
Thomas M. Patton                          Wilmington, Delaware 19801
Lydia C. Raw                              Telephone: (302) 252-0920
SHOOK, HARDY & BACON LLP                  Facsimile: (302) 252-0921
2555 Grand Blvd.                          rmdonaldson@polsinelli.com
Kansas City, Missouri 64108-2613          cvavala@polsinelli.com
Telephone: (816) 474-6550
Facsimile: (816) 421-5547
bwebb@shb.com
cguastello@shb.com                        Counsel for Defendants Sprint Corporation
jbergsten@shb.com                         and Sprint Spectrum, L.P.
cdmccarthy@shb.com
tpatton@shb.com
lraw@shb.com

Robert H. Reckers
David Morehan
Kyle E. Friesen
Fiona A. Bell
SHOOK, HARDY & BACON LLP
JPMorgan Chase Tower
600 Travis Street, Suite 3400
Houston, Texas 77002-2926
Telephone: (713) 227-8008
Facsimile: (713) 227-9508
rreckers@shb.com
dmorehan@shb.com
kfriesen@shb.com
fbell@shb.com

Gary M. Miller
SHOOK, HARDY & BACON LLP
111 S. Wacker Drive, Suite 4700
Chicago, IL 60606
Telephone: (312) 704-7700
Facsimile: (312) 558-1195
gmiller@shb.com

Dated: November 27, 2019



                                      3
